PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,674,950
Issue Date: 9 Jun 2020
Application No. 15/694,391
Filing or 371(c) Date: 1 Sep 2017
Attorney Docket No.  PITA-001/06US 314902-2056
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the REQUEST FOR RECONSIDERATION OF PATENT TERM INDICATED ON FACE OF PATENT UNDER 37 C.F.R. §1.705(b) (hereinafter, “Request”), filed June 17, 2020.1 Applicant requests that the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from three hundred ninety-one (391) days to four hundred and six (406) days. The Office’s redetermination of the PTA indicates the correct PTA is four hundred and six (406) days. 

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 391 days on June 9, 2020. Applicant timely submitted the present Request to correct the PTA on June 17, 2020.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 414 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
23 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 391 days (414 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 23 days of Applicant Delay). 

The Request argues an 8 day period of reduction, not a 23 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request for corrected filing receipt and an Application Data Sheet (“ADS”) changing some relationships between applications in the Domestic Benefit/National Stage Information section on April 14, 2020, after a notice of allowance was mailed on March 19, 2020. The Request asserts the period of Applicant Delay is 8 days. The Request argues the correct PTA is 406 days (414 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 8 days of Applicant Delay).

As will be discussed, the Office concurs that an 8  day period of reduction, not a 23 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of a request for corrected filing receipt and an ADS changing some relationships between applications in the Domestic Benefit/National Stage Information section on April 14, 2020, after a notice of allowance was mailed on March 19, 2020,

Therefore, the Office concurs that the period of Applicant Delay is 8 days, and the correct PTA is 406 days (414 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 8 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 414 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 414 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 23 days.   The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 8 days. 

The Request argues an 8 day period of reduction, not a 23 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(10) in connection with the filing of a request for corrected filing receipt and an ADS changing some relationships between applications in the Domestic Benefit/National Stage Information section on April 14, 2020, after a notice of allowance was mailed on March 19, 2020 .  The Office concurs.

37 CFR § 1.704(c)(10) provides that:

Submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with §  1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of:

(i) 	The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper;

	 or

	(ii) 	Four months.

A Notice of Allowance was mailed on March 19, 2020. On April 14, 2020, applicant filed a request for corrected filing receipt and an ADS changing some relationships between applications in the Domestic Benefit/National Stage Information section.  On April 21, 2020, the Office mailed a corrected filing receipt making the desired changes to the benefit information. Accordingly, an 8 day period of reduction, beginning on April 14, 2020, the date the request for corrected filing receipt and ADS changing some relationships between applications in the Domestic Benefit/National Stage Information section were filed, and ending on April 21, 2020, the date the Office mailed the corrected filing receipt in response, is warranted. An 8 day period of reduction has been entered. The 23 day period of reduction has been removed.

The period of Applicant Delay is 8 days.


Conclusion

The Request asserts the correct period of Applicant Delay is 8 days and the correct PTA is 406 days (414 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 8 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 8 days.   Therefore, the correct PTA is 406 days (414 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 8 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of four hundred and six (406) days.

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred and six (406) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction



    
        
            
    

    
        1 Pursuant to petitioner’s authorization, deposit account no. 50-1283 has been charged the required $200 petition fee.